Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III

Applicant has defined an aging state as state of health (SOH) on page 8 line 18.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ascertaining: …ii) a total converted energy quantity during a balancing operation between the first plurality of electrical energy store units, and/or (iii) a first measure of dispersion of a particular state of charge-characterizing parameter of the first plurality of electrical energy store units…and  b) determining the at least one aging state of the first plurality of electrical energy store units as a function of … as a function of the total converted energy quantity during the balancing operation and/or as a function of the first measure of dispersion”, “wherein the first plurality of electric energy stores includes a battery pack”, “c) providing a reference model for determining the at least one aging state of the first plurality of electrical energy store units, the model including at least one relationship between (i) the number of balancing operations already carried out, and/or (ii) the total converted energy quantity during a balancing operation, and/or (iii) the first measure of dispersion” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The use of “and/or” language renders the claim indefinite as it is not clear if all the alternatives can be combined in every possible combination. Therefore claims 11, 13, 19-21 and further dependent claims 12, 14-18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-14, 16, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., KR 20150084354 (hereinafter Kim).
Regarding claim 11 and 20, Kim teaches the following steps
a) ascertaining: (i) a number of balancing operations already carried out between the first plurality of electrical energy store units within a predefined first time interval, and/or (ii) a total converted energy quantity during a balancing operation between the first plurality of electrical energy store units, and/or (iii) a first measure of dispersion of a particular state of charge-characterizing parameter of the first plurality of electrical energy store units (e.g. “The present invention is derived under such a technical background, and accumulates and stores the history of the number of the cell to be a number of balancing operations already carried out between the first plurality of electrical energy store units within a predefined first time interval); and 
b) determining the at least one aging state of the first plurality of electrical energy store units as a function of the number of balancing operations already carried out and/or as a function of the total converted energy quantity during the balancing operation and/or as a function of the first measure of dispersion (e.g. “SOH calculation unit 16 for estimating the SOH of the battery pack 11 based on the information on the number of cells to be balanced stored in (15) (i.e. the number of balancing operations already carried out)“, see paragraph [0028], as a function of the number of balancing operations already carried out).  
Regarding claim 12, Kim teaches the limitations of claim 11. Kim further teaches wherein the first plurality of electric energy stores includes a battery pack (e.g. a battery pack, see paragraph [0001]).  
Regarding claim 13, Kim teaches the limitations of claim 11. Kim further teaches the following step: c) providing a reference model for determining the at least one aging state of the first plurality of electrical energy store units (e.g. “The SOH calculator 16 estimates the SOH of the battery pack”, see paragraph [0031], examiner notes that the SOH estimation which uses reference values is considered the reference model), the 
Regarding claim 14, Kim teaches the limitations of claim 11. Kim further teaches the following steps: 102140326.1 5d) checking the need for a balancing operation, based on a second measure of dispersion of the parameters of the first plurality of electrical energy store units which characterize a particular state of charge (e.g. “Battery cells whose error with the average value of the charging voltage is less than the threshold error (for example, a setting value of 0.02V to 0.05V) are determined to be normal, and battery cells having an error (i.e. a second measure of dispersion of the parameters) with the average value of the charging voltage (i.e. the parameters of the first plurality of electrical energy store units which characterize a particular state of charge) having a threshold error or more are abnormal and need balancing (i.e. checking the need for a balancing operation). It determines and discharges through the resistor matched with each cell. The error relative to the average value of the charging voltage is set to be less than the reference error (for example, 0.02V) “, see paragraph [0022]); and 

Regarding claim 16, the claim fails to further distinguish over the prior art of record used to reject claim 13 since it only further limits option (iii) the first measure of dispersion, and the at least one aging state, wherein the determination of the at least one aging state which was claimed in the alternative and not relied upon in the rejection of claim 13 which was rejected regarding the alternative option (i).
Regarding claim 19, Kim teaches an electronic control unit (e.g. SOH calculation unit, see paragraph [0041]) configured to:
a) ascertaining: (i) a number of balancing operations already carried out between the first plurality of electrical energy store units within a predefined first time interval, and/or (ii) a total converted energy quantity during a balancing operation between the first plurality of electrical energy store units, and/or (iii) a first measure of dispersion of a particular state of charge-characterizing parameter of the first plurality of electrical energy store units (e.g. “The present invention is derived under such a technical background, and accumulates and stores the history of the number of the cell to be balanced (i.e. a number of balancing operations already carried out between the first plurality of electrical energy store units) and the cell balancing time for each set period (i.e. within a predefined first time interval), and derives the change information of the number of the cell to be balanced and the cell balancing time based on the stored history. Estimate the life of the battery pack based on”, see paragraph [0025], a number of balancing operations already carried out between the first plurality of electrical energy store units within a predefined first time interval); and 
b) determining the at least one aging state of the first plurality of electrical energy store units as a function of the number of balancing operations already carried out and/or as a function of the total converted energy quantity during the balancing operation and/or as a function of the first measure of dispersion (e.g. “SOH calculation unit 16 for estimating the SOH of the battery pack 11 based on the information on the number of cells to be balanced stored in (15) (i.e. the number of balancing operations already carried out)“, see paragraph [0028], as a function of the number of balancing operations already carried out).  
Regarding claim 21, Kim teaches at least two electrical energy store units and a balancing unit configured to balance the energy store units (e.g. “For this reason, the lithium-based battery pack management system includes a cell balancing function (i.e. balancing unit) for reducing the voltage difference between a plurality of battery cells (i.e. at least two electrical energy store units)”, see paragraph [0020]); and 
a device configured to determine at least one aging state of the electrical energy store units (e.g. SOH calculation unit, see paragraph [0041]), including: 
an electronic control unit (e.g. SOH calculation unit, see paragraph [0041])  configured to: 
a) ascertaining: (i) a number of balancing operations already carried out between the first plurality of electrical energy store units within a predefined first time interval, and/or (ii) a total converted energy quantity during a balancing operation between the first plurality of electrical energy store units, and/or (iii) a first measure of dispersion of a a number of balancing operations already carried out between the first plurality of electrical energy store units within a predefined first time interval); and 
b) determining the at least one aging state of the first plurality of electrical energy store units as a function of the number of balancing operations already carried out and/or as a function of the total converted energy quantity during the balancing operation and/or as a function of the first measure of dispersion (e.g. “SOH calculation unit 16 for estimating the SOH of the battery pack 11 based on the information on the number of cells to be balanced stored in (15) (i.e. the number of balancing operations already carried out)“, see paragraph [0028], as a function of the number of balancing operations already carried out).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al, WO 2012124845 (hereinafter Kim’845).
Kim teaches the limitations of claim 14. Kim does not explicitly teach f) ascertaining the total converted energy quantity during the balancing operation between the first plurality of electrical energy store units at least as a function of a balancing resistance, a terminal voltage of the first plurality of electrical energy store units, and a duration of the balancing operation.  
Kim’845 teaches f) ascertaining the total converted energy quantity during the balancing operation between the first plurality of electrical energy store units at least as a function of a balancing resistance, a terminal voltage of the first plurality of electrical energy store units, and a duration of the balancing operation (e.g. “Determining a cell to be balanced by measuring voltages of a plurality of cells (i.e. a terminal voltage). Determining a resistor having a specific resistance value (i.e. balancing resistance) applied to the cell balancing in consideration of the balancing time (i.e. duration) and heat generation amount (i.e. the total converted energy quantity during the balancing operation) applied to the determined balancing target cell; “, see page 7 lines 17-19, see also abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Kim’845 into Kim for the purpose of providing an efficient cell balancing for a battery pack so that the life of the battery pack is optimal.
	
Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Pajovic et al., US 2020/0284846 teaches   g) dividing a second plurality of electrical energy store units into clusters based on a variable characterizing utilization (e.g. “it is possible to determine offline, using empirical data collected from different batteries (i.e. a second plurality of electrical energy store units) of the same type and measured at different battery capacities, a mapping between the voltages and the degradation classes. Having this mapping, the degradation class can be selected for measured voltages. “, see paragraph [0051]).
However the prior art alone or in combination fails to teach Pajovic et al., US 2020/0284846 teaches   g) dividing a second plurality of electrical energy store units, which includes the first plurality, into clusters based on a variable characterizing utilization including their charging throughput, each of the clusters including the first plurality of electrical energy store units; h) correspondingly carrying out the method steps for each of the clusters.  
Claim 18 depends on claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862